Citation Nr: 0003027	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  98-17 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to an evaluation in excess of 10 percent for 
subluxation of the right knee.

3.  Entitlement to service connection for arthritis of the 
hips.

4.  Entitlement to service connection for arthritis of the 
lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969, from March 1985 to March 1988 and from January 
1991 to March 1991, with unverified service in the U. S. Army 
Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The veteran testified before the undersigned 
member of the Board at a Travel Board hearing held in October 
1999.  Evidence was received at the hearing for which a 
waiver of RO consideration was submitted.


REMAND

The veteran has served on several periods of active duty.  
However, the only service medical records (SMRs) associated 
with the claims file are from the March 1985 to March 1988 
period of active duty.  Further, the evidence of record 
indicates that the veteran is still serving as an active 
member of the Army Reserve.  The SMRs for his first period of 
active duty, his third period of active duty and his entire 
period of service with the U. S. Army Reserve have not been 
obtained.  A review of the claims file reveals that the RO 
was advised to seek the veteran's SMRs from his Reserve unit 
in October 1988.  The claims file shows that several requests 
were made to the Army Reserve Personnel Center (ARPESCEN) 
with negative results.  However, there is no indication that 
the veteran was ever contacted for information regarding his 
Reserve unit and an appropriate request made for the records.  
The VA has a duty to obtain the missing SMRs.

The veteran testified at a Travel Board hearing in October 
1999.  He related that he had received additional VA 
treatment for his claimed disabilities.  He also indicated 
that his service-connected right knee disabilities had 
worsened since his last VA examination in November 1998.  
Further, the veteran argued for consideration of service 
connection for his hip and back disabilities as secondary to 
his service-connected right knee disabilities under 38 C.F.R. 
§ 3.310 (1999).  The Board notes that the RO has not yet had 
the opportunity to consider service connection on a secondary 
basis under 38 C.F.R. § 3.310 or under Allen v. Brown, 7 Vet. 
App. 439 (1995).  

Based on the above, the Board finds that additional 
development is required prior to final determination of the 
issues on appeal.  Accordingly, the case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to his claims.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which are not 
currently of record.

2.  The RO should also contact the 
veteran and request that he provide the 
appropriate information such as unit name 
and address and authorization so that his 
SMRs may be obtained from his Army 
Reserve unit.  The veteran is advised 
that such information is necessary in 
fully developing his claims and that he 
is the only source for the necessary 
information.  Then, the RO should request 
the veteran's Army Reserve unit to 
provide a copy of any medical records for 
the veteran in its possession.  If the 
veteran identifies any service medical 
facility or other potential source for 
obtaining additional service medical 
records, the RO should contact the source 
directly for the purpose of obtaining 
such records.

3.  The RO should obtain verification of 
any dates of active duty for training 
served by the veteran.

4.  Upon completion of the development 
requested in paragraphs 1 and 2, the 
veteran should be provided a VA 
examination to determine the current 
severity of his service-connected right 
knee disabilities.  Any necessary tests 
or studies, including X-rays, should be 
conducted.  Tests of joint movement 
against varying resistance should be 
performed by the examiner.  The extent of 
any knee instability and limitation of 
motion should be noted.  The extent of 
any incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  The examiner 
should be requested to identify any 
objective evidence of pain, identify the 
specific excursion of any motion 
accompanied by pain and, to the extent 
possible assess the extent of any pain.  
The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
flare-ups.  If this is not feasible, the 
physician should so state.  The examiner 
should also provide opinions concerning 
the impact of each of the service-
connected knee disabilities on the 
veteran's ability to work.  The rationale 
for all opinions expressed should be 
explained.  The claims file must be made 
available to and reviewed by the 
examiner.  

5.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and readjudicate the veteran's claims, to 
include entitlement to service connection 
on a secondary basis under 38 C.F.R. 
§ 3.310 and Allen, and to include 
consideration of the provisions of 
38 C.F.R. §§ 3.321(b), 4.40, and 4.45.

6.  If the benefits sought on appeal are 
not granted to the satisfaction of the 
veteran or if a timely notice of 
disagreement is received with respect to 
any other matter, a Supplemental 
Statement of the Case on all issues in 
appellate status should be issued and the 
veteran and his representative provided 
with an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

